Exhibit 10.1

 

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 1 TO WORK STATEMENT NB-1

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-1 under the Agreement (“Work Statement NB-1”) as of March 29, 2011
(“Effective Date”)

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 1 to Work Statement NB-1 (“Amendment No. 1”)
effective as of December 9, 2011 (“Amendment Date”). Capitalized terms used in
this Amendment No. 1 and not defined herein are used with the meanings ascribed
to them in the Agreement and Work Statement NB-1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 1, the parties agree as follows:

 

1.  Addition of non-CCBR A/S Sites in India and the United States of
America.  (a)  Radius or its authorized representative will contract with
certain clinical trial sites in India and the United States of America to enroll
patients in the clinical study that is the subject of Work Statement NB-1 in
order to facilitate the timely achievement of the enrollment targets for such
study.

 

(b)  The NB representations and warranties set forth in Sections 8.2, 8.3, 8.5
and 8.6(ii) of the Agreement shall not apply to the personnel, including
Clinical Investigators, that perform the clinical study at the study sites
located in India or the United States.  Radius shall be responsible for securing
the applicable representations and warranties from these clinical study sites
and personnel, including Clinical Investigators.

 

(c)  The Study Assumptions table on the first page of Attachment A to Work
Statement NB-1 (Attachment 2 to the Agreement) is amended to increase the total
Number of Sites from 11 to 35-37, to add the following information concerning
sites in India and the United States of America as well as additional sites in
Argentina and Peru, to increase the number of sites in Poland and the Czech
Republic, to increase the number of patients to be pre-screened to reflect
patient recruitment experience to date, to add a 2-month screening period and to
add an additional patient visit at month 15.  As amended, the Study Assumptions
table will read in full as follows:

 

Protocol Number

 

BA058-05-003

Number of Sites:

 

35-37

Denmark

 

3

Estonia

 

1

Lithuania

 

1

Romania

 

1

Poland

 

2

Czech Republic

 

3

Brazil

 

1-2

Argentina

 

1-2

Peru

 

1

Hong Kong

 

1

India

 

15

USA

 

5

Number of Patients to be Pre-Screened

 

[*]

Number of Patients to Enroll:

 

2,400

Screening Period:

 

2 months

Treatment Period:

 

18 months

Safety Follow up Period

 

1 month

Visits per Completed Subject:

 

11

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

(d)  The “Payment Schedule” set forth in Attachment B to Work Statement NB-1
(Attachment 2 to the Agreement) is amended to add a new Paragraph
(10) immediately following Paragraph (9) of the Payment Schedule, which shall
read in full as follows:

 

“(10)  The purchase price for the Services with respect to subjects enrolled at
the study sites located in India or the United States of America shall be paid
solely in cash and shall not include payment of a First Monthly Amount detailed
under Paragraph (4).  The purchase price for the Services with respect to
subjects enrolled at the study sites located in India or the United States of
America shall include payment of a separate amount in consideration of the
incremental administrative costs that NB will bear to integrate and manage data
being supplied by these clinical sites.  The amount of this incremental payment
shall be:

 

(a)  €717,700 for the EURO denominated portion of the clinical study that is the
subject of Work Statement NB-1 for the 15 study sites located in India and
$289,663 for the U.S. Dollar denominated portion of the clinical study that is
the subject of Work Statement NB-1 for the 15 study sites located in India
(exclusive of certain shipping costs concerning central imaging services which
shall be billed separately).

 

(b)  €1,234,790 for the EURO denominated portion of the clinical study that is
the subject of Work Statement NB-1 for the 5 study sites located in the United
States of America and $143,369 for the U.S. Dollar denominated portion of the
clinical study that is the subject of Work Statement NB-1 for the 5 study sites
located in the United States of America.

 

Radius shall be invoiced and shall pay NB the U.S. Dollar denominated portion of
these incremental fees ($[*] for the 15 study sites located in India and $[*]
for the 5 study sites located in the United States of America) as pass thru
costs.  Radius shall be invoiced and shall pay NB €[*] of the EURO denominated
portion of these incremental fees (relating to the expansion of the eCRF to the
20 new sites in India and the United States of America) as pass through costs.

 

Radius shall pay NB €[*] of the EURO denominated portion of these incremental
fees for the 15 study sites located in India and €[*] of the EURO denominated
portion of these incremental fees for the 5 study sites located in the United
States of America within 15 days of the Effective Date.  Radius shall pay NB the
balance of the EURO denominated portion of these incremental fees (€[*] for the
15 study sites located in India; and €[*] for the 5 study sites located in the
United States of America) in pro rata installments at the time it pays each
installment of the Second Monthly Amount and the Third Monthly Amount.”

 

(e)  The “Trial Activities and Delegation of Responsibilities” table set forth
in Attachment C to Work Statement NB-1 (Attachment 2 to the Agreement) is
amended to provide that NB, as Service provider, shall not have the
responsibilities assigned to it under the following activity categories listed
in Attachment C with respect to the clinical study sites located in India and
the United States of America.  NB shall continue to hold all other
responsibilities enumerated as those of the “Service provider” in Attachment C
with respect to the clinical study sites located in India and the United States
of America.  The specific Service provider responsibilities that NB is relieved
of with respect to the study sites located in India and the United States of
America are as follows having reference to the activity categories listed in
Attachment C:

 

Regulatory

 

(i) IND/CTA Preparation, (ii) CTA Submissions & Updates, (iii) Informed Consent
Form (ICF, PIS), (iv) Ethics Committees/IRB Submissions & Updates, (v) Health
Authority SAE Submissions & Follow Up(s), (vi) Legal Representative and
Regulatory & Study Documents translations and (vii) Regulatory & Study Documents
translations.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

Clinical Trial Materials

 

(i) Vitamin D & Calcium, (ii) Tote Bags/Ice Packs (Sponsor will be responsible
for these in all jurisdictions) and (iii) Study Drug Reconciliation — Patient,
Site, & Study.

 

Clinical Trial Conduct

 

(i) Clinical Trial Project Plan (Sponsor will be responsible to provide
India-specific information) (ii) Clinical Trial Budget Forecasting & Tracking,
(iii) Vendor Management — Labs, X-ray, Dexa, Renal, Imaging, ECG, (iv) Vendor
Management - PK, Antibody, Drug Manufacture/Package, IVRS, Central IRB (Sponsor
will now be responsible for the Central IRB for all jurisdictions), (v) Patient
Recruitment, Screening, Enrollment (for India but Service provider shall remain
responsible for USA), (vi) Site Selection, (vii) Site Management (for India but
Service provider will be responsible for USA), (vii) Site Confidentiality
Agreements, (viii) Site Contract/Agreement, (ix) Clinical Trial Monitoring &
Plan (for India but Service provider will be responsible for USA), (x) Clinical
Trial Monitoring Reports (for India but Service provider shall remain
responsible for USA), (xi) Clinical Trial Monitors (for India but Service
provider will be responsible for USA), (xii) Monitor Travel Expense (for India
but Service provider will be responsible for USA), (xiii) CRA Meetings (for
India but Service provider will be responsible for USA) (xiv) Trial Staff
Training (for India but Service provider will be responsible for USA),
(xv) Trial Master File and Site Trial File (for India but Service provider will
be responsible for USA), (xvi) Investigator Site Payments, (xvii) Essential
Document Collection (for India but Service provider will be responsible for USA)
and (xviii) Printing Study Documents (for India but Service provider will be
responsible for USA).

 

Labs

 

(i)Central or Local Safety Labs, (ii) Central/Safety/Bone Marker Labs Data
Reporting (SI Units), (iii) Central/Safety/Bone Marker Labs Data Reporting (SI
Units), (iv) Lab Specimen Management, Shipping & Reconciliation, (v) Lab Kits &
Supplies,  (vi) Lab Sample Storage, (vii)Lab Sample Destruction.

 

Safety & Pharmacovigilance

 

(i) Annual & Periodic Drug Safety Update Generation & Filing (ii) Health
Authority reporting and (iii) Final Safety Report for HA, EC, IRB submission. 
In addition, Service provider shall no longer be responsible for Annual &
Periodic Drug Safety Update Generation & Filing for European Union countries, in
these countries, Sponsor shall be responsible for this activity and Service
provider’s responsibility shall be limited to providing Sponsor with data from
the studies in such countries that are being managed by Service provider.

 

Quality

 

Health Authority inspections/audits (for India but Service provider will be
responsible for USA).

 

(f)  Attachment G to Work Statement NB-1 (Attachment 2 to the Agreement) is
amended to provide that Radius will maintain the following insurance with
respect to the following additional jurisdictions during the conduct of the
clinical study that is the subject of Work Statement NB-1:

 

“India

Insurer, coverage: ICICI Lombard, $[*] (Coverage quoted, not yet bound).

 

United States of America

Insurer, coverage:  Chubb, $[*].

 

Argentina

Insurer, coverage: SMG Seguros, $[*].

 

Peru

Insurer, coverage: La Positiva, $[*].”

 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 1, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-1 are hereby ratified and confirmed and shall remain in full force
and effect.  The term “Work Statement NB-1”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-1 as amended by this
Amendment No. 1.

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

3.  General.  This Amendment No. 1 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

[remainder of this page intentionally left blank - signature page follows]

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 1 to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Amendment No. 1 under seal as of the Amendment Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL

 

 

DEVELOPMENT VII A/S

 

 

 

/s/ Michael S. Wyzga

 

/s/ Bente Juel Riis

By: Michael S. Wyzga

 

By: Bente Juel Riis

Title: President and Chief Executive Officer

 

Title: Medical Director

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor / Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.525

 

--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------